UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  7/8/2021
YINGCAI HONG,                                             :
on his own behalf and on behalf of others                 :
similarly situated                                        :
                                                          :               20-cv-2633 (VSB)
                                        Plaintiff,        :
                                                          :                    ORDER
                           -against-                      :
                                                          :
LIN’S GARDEN RESTAURANT, INC. et al., :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        Today, I held a conference in this case. In accordance with my comments made during

the conference, the parties are directed meet and confer and to file a joint letter by July 16, 2021,

indicating whether the parties have been able to resolve the conditional certification issue by a

joint stipulation. Accordingly, it is hereby:

        ORDERED that by on or before July 16, 2021, the parties file a joint letter indicating

whether the parties have been able to resolve the conditional certification issue by a joint

stipulation.

SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
